                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re Durr Mechanical Construction                                                         Case No. 18-13968
      Debtor                                                                      Reporting Period: 9/1/2019-9/30/2019

                                                                                  Federal Tax I.D. # XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.           Document Explanation
                                                                                                          Attached Attached
     Schedule of Cash Receipts and Disbursements                                  MOR-1         X
     Bank Reconciliation (or copies of debtor's bank reconciliations)             MOR-1 (CON'T) X
        Copies of bank statements                                                               X
        Cash disbursements journals
     Statement of Operations                                                      MOR-2                 X
     Balance Sheet                                                                MOR-3                 X
     Status of Post-petition Taxes                                                MOR-4                 X
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                        MOR-4                 X
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                                 MOR-5                 X
     Taxes Reconciliation and Aging                                               MOR-5                 X
     Payments to Insiders and Professional                                        MOR-6                 X
     Post Petition Status of Secured Notes, Leases Payable                        MOR-6                 X
     Debtor Questionnaire                                                         MOR-7                 X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor                                                                                Date

     Signature of Authorized Individual* s/ Kenneth Durr                                                Date: 10/18/19

     Printed Name of Authorized Individual: Kenneth Durr                                                Date: 10/18/19

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                FORM MOR
                                                                                                                                    2/2008
                                                                                                                               PAGE 1 OF 9
In re Durr Mechanical Construction                                                            Case No.                                                               18-13968
      Debtor                                                                         Reporting Period:                                                               9/1/2019-9/30/2019

                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                               BANK ACCOUNTS
                                                             OPERATING HSBC              PAYROLL HSBC          Chubb Account HSBC 8266        Enexio Award Account   CURRENT MONTH ACTUAL
     ACCOUNT NUMBER (LAST 4)                                      2244                       8258                                                  HSBC 1811             (TOTAL OF ALL
                                                                                                                                                                           ACCOUNTS)
                                           8/30/2019                   8,708.00                  (1,390.00)              305,213.00                6,669,727.00             6,982,258.00

     RECEIPTS
     CASH SALES                                                                                                                                                                         -
     ACCOUNTS RECEIVABLE -                                            21,533.00                                                           0                      -              21,533.00
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                      -                                                                                                      -
     POSTPETITION
     DIP FINANCING                                                           -                                                                                                         -
     SALE OF ASSETS                                                          -                                                        -                                                -
     OTHER (ATTACH LIST)                                               5,170.00                                                                                                  5,170.00
     CORBA REIMBURSEMENT' and
     Overpayment of PA Witholding tax
     TRANSFERS (FROM DIP ACCTS)                                    747,150.00                    64,000.00                            -                          -             811,150.00
       TOTAL RECEIPTS                                              773,853.00                    64,000.00                            -                          -             837,853.00
     DISBURSEMENTS
     NET PAYROLL                                                                                 61,667.00                   3,009.00                  46,766.00              111,442.00
     PAYROLL TAXES                                                    48,908.00                         -                          -                           -               48,908.00
     SALES, USE, & OTHER TAXES                                                -                                                                                                        -
     INVENTORY PURCHASES                                                                                                                                                               -
     SECURED/ RENTAL/ LEASES                                           3,384.00                                                                    4,012,585.00             4,015,969.00
     INSURANCE                                                        13,628.00                                                                                                13,628.00
     ADMINISTRATIVE                                                   37,036.00                                                                                  -             37,036.00
     SELLING                                                                                                                                                                           -
     OTHER Article 3A Payables**                                                -                                          26,205.00                 170,444.00               196,649.00
     OWNER DRAW *                                                                                                                                                                      -
     TRANSFERS (TO DIP ACCTS)                                         64,000.00                                                       -              747,150.00               811,150.00
     PROFESSIONAL FEES                                                                                                                                                                 -
     U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                       -
     COURT COSTS                                                                                                                                                                       -
     TOTAL DISBURSEMENTS                                           166,956.00                    61,667.00                 29,214.00               4,976,945.00             5,234,782.00

     NET CASH FLOW                                                 606,897.00                     2,333.00                (29,214.00)             (4,976,945.00)           (4,396,929.00)
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                           615,605.00                       943.00               275,999.00                1,692,782.00             2,585,329.00
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                            THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                                                                                       5,234,782.00
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                                                                                                        811,150.00
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                                                                                                                   -
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                                                                                  4,423,632.00
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                FORM MOR-1
                                                                                                                                                                                                      2/2008
                                                                                                                                                                                                 PAGE 2 OF 9
In re Durr Mechanical Construction                                           Case No. 18-13968
      Debtor                                                        Reporting Period: 9/1/2019-9/30/2019

                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                         Operating HSBC                HSBC Payroll              Chubb HSBC                Enexio HSBC
                                      #2244                         #8258                     #8266                       #1811
     BALANCE PER                                  615,605.00                      943.00               275,999.00            1,692,782.00
     BOOKS                                                                                                                                                 -
                                                                                                                      4                      4
     BANK BALANCE                                 615,973.00                    3,638.00               306,602.00            1,701,050.00
     (+) DEPOSITS IN
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                                     414.92                         -               23,934.00                 8,268.00
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH                                        47.00               (2,695.00)                 (6,669.00)                     -
     EXPLANATION)

     ADJUSTED BANK                                615,605.08                      943.00               275,999.00            1,692,782.00
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                         Date                       Amount                     Date




     CHECKS OUTSTANDING                          Ck. #                      Amount                     Ck. #
     Cityscan Corp.                                           114                 1,800.00
     Local 580 Benefits                                   617347                     870.38
     Local 580 Benefits                                   617348                  3,017.04
     Local 580 Benefits                                   617349                  2,784.96
     Local 580 Benefits                                       110                    705.81
     Local 580 Benefits                                       112                    659.85
     A. Esteban & Company                                     120                14,096.58
     Blue Ridge Communications                               6979                    414.92
     Modular Space Corporation                             10112                  8,268.71



                                                                             32,618.25


     OTHER
     $47 manual adjustments
     $2,695 manual adjustments
     $6,669 manual adjustments




                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                              2/2008
                                                                                                                                                       PAGE 3 OF 9
Durr Mechanical Construction                                                                    Case No. 18-13968
Debtor                                                                                 Reporting Period: 9/1/2019-9/30/2019


                                          STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                         REVENUES                                              MONTH                 CUMULATIVE -FILING TO
                                                                                                                            DATE
Gross Revenues                                                                                                   -               791,170.00
Less: Returns and Allowances                                                                                     -               554,386.00
Net Revenue                                                                                                      -               236,784.00
COST OF GOODS SOLD
Beginning Inventory                                                                                                                       -
Add: Materials and Subcontractors                                                                     8,358.00                   246,729.00
Add: Cost of Labor                                                                                   80,020.00                   382,261.00
Add: Insurance                                                                                        7,818.00                   147,205.00
Less: Ending Inventory                                                                                       -                            -
Cost of Goods Sold                                                                                   96,196.00                   776,195.00
Gross Profit ( Loss)                                                                                (96,196.00)                 (539,411.00)
OPERATING EXPENSES
Advertising                                                                                                                                -
Auto and Truck Expense                                                                                                                     -
Bad Debts                                                                                                        -                         -
Contributions                                                                                                                              -
Employee Benefits Programs                                                                                                                 -
Officer/Insider Compensation*                                                                     104,447.00                      685,974.00
Insurance                                                                                                  -                      169,110.00
Management Fees/Bonuses                                                                                     -                              -
Office Expense                                                                                           7.00                      46,772.00
Pension & Profit-Sharing Plans                                                                             -                               -
Repairs and Maintenance                                                                                     -                       8,558.00
Rent and Lease Expense                                                                             18,000.00                      166,841.00
Salaries/Commissions/Fees                                                                                   -                     103,699.00
Supplies                                                                                                   -                               -
Taxes - Payroll                                                                                     4,194.00                      100,091.00
Taxes - Real Estate                                                                                         -                              -
Taxes -Corporate Income Tax                                                                                 -                       8,240.00
Travel and Entertainment                                                                            1,415.00                       21,026.00
Utilities                                                                                           1,529.00                       22,701.00
Other (attach schedule)                                                                           166,130.00                    4,937,513.00
Total Operating Expenses Before Depreciation                                                      295,722.00                    5,610,702.00
Depreciation/Depletion/Amortization                                                                41,362.00                      405,615.00
Net Profit (Loss) Before Other Income & Expenses                                                 (433,280.00)                  (6,555,728.00)
OTHER INCOME AND EXPENSES
Enexio Arbitration Award Income                                                                             -                   8,911,038.00
Interest Expense                                                                                    17,111.00                      18,934.00
Other Expense (attach schedule)                                                                                                           -
Net Profit (Loss) Before Reorganization Items                                                    (450,391.00)                   2,336,376.00
REORGANIZATION ITEMS
Professional Fees                                                                                                                         -
U. S. Trustee Quarterly Fees                                                                                     -                 17,754.00
Interest Earned on Accumulated Cash from Chapter 11(see continuation                                                                      -
sheet)
Gain (Loss) from Sale of Equipment                                                                               -                 29,000.00
Other Reorganization Expenses (attach schedule)                                                                                           -
Total Reorganization Expenses                                                                              -                       46,754.00
Income Taxes                                                                                               -                        9,200.00
Net Profit (Loss)                                                                                (450,391.00)                   2,338,422.00
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS




OTHER OPERATIONAL EXPENSES
Bank Charges                                                                                                -                       1,930.00
Legal and Consulting Expense *                                                                     151,962.00                   1,226,336.00
Medical Insurance                                                                                   13,303.00                     108,700.00
Suspense                                                                                            (4,189.00)                    (15,312.00)
IT Support                                                                                           5,054.00                      30,324.00
Marketing Expense                                                                                           -                       3,472.00
Special Counsel Fees **                                                                                     -                   3,582,063.00



                                                                               Total               166,130.00                   4,937,513.00



OTHER INCOME




OTHER EXPENSES




OTHER REORGANIZATION EXPENSES




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.
*A portion of fees was paid pursuant to order entered 7/24/19
**Fees paid pursuant to order entered 7/24/19




                                                                                                                                                FORM MOR-2
                                                                                                                                                     2/2008
                                                                                                                                                PAGE 4 OF 9
In re Durr Mechanical Construcion                                                            Case No.                         18-13968
      Debtor                                                                        Reporting Period:               9/1/2019-9/30/2019

                                                                             BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF               BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                 PETITION DATE OR
                                                                                        MONTH                           MONTH                        SCHEDULED
     CURRENT ASSETS                                                                    9/30/2019                       8/30/2019                        12/6/2018
     Unrestricted Cash and Equivalents                                                      2,585,329.00                   6,982,258.00                       108,061.00
     Restricted Cash and Cash Equivalents (see continuation                                          -                              -                                -
     sheet)
     Accounts Receivable (Net)                                                            23,584,739.00                   23,400,099.00                  28,095,752.00
     Cost in Excess of Billings                                                            4,289,978.00                    4,289,978.00                   4,160,148.00
     Inventories                                                                                    -                               -                              -
     Prepaid Expenses                                                                         31,812.00                       31,812.00                      31,816.00
     Marketable Securities                                                                   548,093.00                      548,093.00                   1,093,981.00
     Other Current Assets (attach schedule)                                                         -                               -                              -
     TOTAL CURRENT ASSETS                                                                 31,039,951.00                   35,252,240.00                  33,489,758.00
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                  -                              -                                 -
     Machinery and Equipment                                                                1,668,981.00                   1,668,981.00                      1,668,981.00
     Furniture, Fixtures and Office Equipment                                                 445,765.00                     445,765.00                        445,765.00
     Leasehold Improvements                                                                          -                              -                                 -
     Vehicles                                                                               1,330,358.00                   1,330,358.00                      1,330,358.00
     Less: Accumulated Depreciation                                                         3,084,141.00                   3,042,779.00                      2,678,527.00
     TOTAL PROPERTY & EQUIPMENT                                                               360,963.00                     402,325.00                        766,577.00
     OTHER ASSETS
     Amounts due from Insiders*                                                                     -                               -                        69,369.00
     Other Assets (attach schedule)                                                           15,000.00                       15,000.00                   1,155,921.00
     TOTAL OTHER ASSETS                                                                       15,000.00                       15,000.00                   1,225,290.00
     TOTAL ASSETS                                                                         31,415,914.00                   35,669,565.00                  35,481,625.00
                     LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF            BOOK VALUE AT END OF               BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                  PETITION DATE
                                                                                        MONTH                           MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)                              9/30/2019                       8/30/2019                         12/6/2018
     Accounts Payable *****                                                                   584,029.00                      477,029.00                                -
     Payroll Taxes Payable (refer to FORM MOR-4)                                                                               10,603.00                                -
     Wages Payable                                                                                       -                           -                                  -
     Notes Payable                                                                                                                                                      -
     Deferred Rent Payable                                                                           -                              -                                   -
     Secured Debt / Adequate Protection Payments                                                     -                              -                                   -
     Professional Fees                                                                               -                              -                                   -
     Amounts Due to Insiders*                                                                        -                              -                                   -
     Billings in Excess of Cost                                                                      -                              -                                   -
     DIP Financing - Zurich                                                                   250,000.00                     750,000.00
     Other Post-petition Liabilities (attach schedule)                                        132,994.00                     137,038.00                                 -
     TOTAL POST-PETITION LIABILITIES                                                          967,023.00                   1,374,670.00                                 -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt- Note Payable Banks                                                      7,600,000.00                   10,000,000.00                  10,000,000.00
     Priority Debt                                                                                  -                               -
     Unsecured Debt- Accounts Payable                                                     18,641,320.00                   19,960,785.00                  21,613,503.00
     Equipment Notes- Secured                                                                596,184.00                      599,470.00                     631,447.00
     Loan Payable                                                                              7,646.00                        7,646.00                       9,778.00
     Union Payable                                                                            31,571.00                       31,571.00                      30,847.00
     State Tax Payable                                                                         5,849.00                        5,849.00                       5,849.00
     Accrued Expenses                                                                      1,541,394.00                    1,541,394.00                   1,541,394.00
     Accrued Workers Compensation & GL                                                              -                               -                     3,029,061.00
     Credit Card Payable                                                                      10,578.00                       10,578.00                      10,578.00
     Payroll/Payroll Tax Liabilities                                                       9,835,453.00                    9,835,453.00                   9,890,733.00
     Billings in Excess of Cost                                                                     -                               -                        99,667.00
     Deferred Rent Payable                                                                          -                               -                        44,695.00
     Amounts Due to Insiders*                                                                337,568.00                      337,568.00                     400,000.00
     Due to Related Parties                                                                  146,000.00                      146,000.00                     146,000.00
     TOTAL PRE-PETITION LIABILITIES                                                       38,753,563.00                   42,476,314.00                  47,453,552.00
     TOTAL LIABILITIES                                                                    39,720,586.00                   43,850,984.00                  47,453,552.00
     OWNERS' EQUITY
     Capital Stock                                                       1,000.00              1,000.00                                                      1,000.00
     Additional Paid-In Capital                                       299,000.00             299,000.00                                                    299,000.00
     Partners' Capital Account                                     12,931,411.00          12,931,411.00                                                 12,931,411.00
     Owner's Equity Account                                                     -                      -                                                             -
     Retained Earnings ( Deficit) - Pre-Petition                 (25,203,338.00)         (25,203,338.00)                                               (25,203,338.00)
     Retained Earnings - ( Deficit) Post-petition                (20,758,968.00)         (20,308,577.00)                                                             -
     Adjustments to Owner Equity (attach schedule)                   (777,115.00)         (1,104,253.00)                                                             -
     Post-petition Contributions (attach schedule)                              -                      -                                                               0
     NET OWNERS’ EQUITY (Deficit)                                  (8,304,672.00)         (8,181,419.00)                                               (11,971,927.00)
     TOTAL LIABILITIES AND OWNERS' EQUITY                          31,415,914.00          35,669,565.00                                                 35,481,625.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).                      -                      -                                                             -
     ** This amount includes Article 3A claimants or other similarly situated parties under applicable law
     ***** Accounts Payable is shown Gross of Article3A payables




     BALANCE SHEET - continuation section
                                     ASSETS                                      BOOK VALUE AT END               BOOK VALUE AT END                 BOOK VALUE ON
                                                                                     OF CURRENT                  OF PRIOR REPORTING                 PETITION DATE
                                                                                  REPORTING MONTH                      MONTH
     Other Current Assets




     Other Assets
     Investment in Durr Mechanical Contracting                                                     15,000.00                       15,000.00                      15,000.00
     Investment in Durr Megrant JV                                                                           -                             -                   (2,746,361.00)
     Due from Durr Megrant JV                                                                                -                             -                   3,850,614.00
     Security Deposit                                                                                        -                             -                      36,668.00
                                                                         Total                     15,000.00                       15,000.00                   1,155,921.00



                     LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END               BOOK VALUE AT END                 BOOK VALUE ON
                                                                                     OF CURRENT                  OF PRIOR REPORTING                 PETITION DATE
                                                                                  REPORTING MONTH                      MONTH
     Other Post-petition Liabilities
     Loan Payable                                                                                   1,291.00                        1,291.00                         1,291.00
     Union Payable                                                                                 19,392.00                       23,436.00                      32,641.00
     Accrued Workers Comp/GL                                                                      112,311.00                     112,311.00                          4,650.00
                                                                         Total                    132,994.00                     137,038.00                       38,582.00



     Adjustments to Owner’s Equity
     Write off of Investment in Durr Megrant JV                                                 2,746,361.00                    2,746,361.00
     Write off of Due from Durr Megrant JV                                                     (3,850,614.00)                 (3,850,614.00)
     Adjustment to Accounts Receivable 2018                                                       206,173.00
     Post-Petition Contributions




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                                                FORM MOR-3
                                                                                                                                                                                     2/2008
                                                                                                                                                                                PAGE 5 OF 9
In re Durr Mechanical Construction                                                           Case No. 18-13968
      Debtor                                                                        Reporting Period: 9/1/2019-9/30/2019

                                                          STATUS OF POST-PETITION TAXES
     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.
                                                              Amount
                                                              Withheld
                                             Beginning         and/or            Amount                          Check # or
     Federal                                   Tax            Accrued             Paid           Date Paid         EFT                        Ending Tax
     Withholding                                                 23,147.18         23,147.18 various            various                                  -
     FICA-Employee                                                9,690.02          9,690.02 various            various                                  -
     FICA-Employer                                                9,690.02          9,690.02 various            various                                  -
     Unemployment                                                   892.00            892.00                                                             -
     Income
     Other:_____________
       Total Federal Taxes                                       43,419.22         43,419.22                                                             -
     State and Local
     Withholding                                                  5,489.34          5,489.34 various            various                                  -
     Sales
     Excise
     Unemployment                                                        -                 -                                                             -
     Real Property
     Personal Property
     Other:_____________
      Total State and Local                                       5,489.34          5,489.34                                                             -


     Total Taxes                                                 48,908.56         48,908.56                                                             -


                                              SUMMARY OF UNPAID POST-PETITION DEBTS
     Attach aged listing of accounts payable.
                                                                                 Number of Days Past Due
                                                Current           0-30             31-60            61-90           Over 91       Retainage      Total
     Accounts Payable                                     -                  -   171,424.00          8,150.00      187,455.00             -     367,029.00
     Wages Payable                                                                                                                                           -
     Taxes Payable                                                                                                                                           -
     Rent/Leases-Building                                                                                                                                    -
     Rent/Leases-Equipment                                                                                                                                   -
     Secured Debt/Adequate                                                                                                                                   -
     Protection Payments
     Professional Fees                        107,000.00        110,000.00                                                    -                 217,000.00
     Amounts Due to Insiders                                                                                                                                 -
     Other:______________                                                                                                                                    -
     Other:______________                                                                                                                                    -
     Total Post-petition Debts                107,000.00        110,000.00       171,424.00          8,150.00      187,455.00                   584,029.00

     Explain how and when the Debtor intends to pay any past due post-petition debts.                                                                -
     The Debtor intends to pay certain past due post-petition debts from the recoveries obtained in the
     affirmative actions commenced by the Debtor and more fully set forth in the 1007-1 Declaration of
     Ken Durr; all post petetion debts are currenlty being reconciled.



                                                                                                                                                                 FORM MOR-4
                                                                                                                                                                       2/2008
                                                                                                                                                                  PAGE 6 OF 9
In re Durr Mechanical Construction                                                                 Case No. 18-13968
      Debtor                                                                              Reporting Period: 9/1/2019-9/30/2019


                                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                         Accounts Receivable Reconciliation                                   Amount
     Total Accounts Receivable at the beginning of the reporting period                       23,400,099.00
     Plus: Amounts billed during the period                                                             -
     Less: Amounts collected during the period                                                    21,533.00
     Less: Adjustments to AR from prior period                                                  (206,173.00)
     Total Accounts Receivable at the end of the reporting period                             23,584,739.00                 -


     Accounts Receivable Aging                                      0-30 Days                31-60 Days           61-90 Days            91+ Days            Retainage               Total
     0 - 30 days old                                                              -                                                                                                      -
     31 - 60 days old                                                                 0          128,129.00                 -          22,052,397.00        1,404,213.00       23,584,739.00
     61 - 90 days old                                                                                                           -                                                        -
     91+ days old                                                                                                                                 -                   -                  -
     Total Accounts Receivable                                                    -              128,129.00                     -       22,052,397.00        1,404,213.00      23,584,739.00

     Less: Bad Debts (Amount considered uncollectible)                                                                                                                                       -

     Net Accounts Receivable                                                      -              128,129.00                     -       22,052,397.00        1,404,213.00      23,584,739.00
                                                                                                                                                                                         -

                                                                      TAXES RECONCILIATION AND AGING

     Taxes Payable                                             0-30 Days                  31-60 Days           61-90 Days           91+ Days            Retainage           Total
     0 - 30 days old                                                                                                                                                                             0
     31 - 60 days old                                                                                                                                                                            0
     61 - 90 days old                                                                                                                                                                            0
     91+ days old                                                                                                                                  -                                         -
     Total Taxes Payable                                                          -                      -                    -                    -                                        -
     Total Accounts Payable                                               107,000.00            282,000.00          1,191,011.00       14,346,950.00        3,298,388.00        19,225,349.00
                                                                                                                                                                                          -




                                                                                                                                                                                            FORM MOR-5
                                                                                                                                                                                                 2/2008
                                                                                                                                                                                            PAGE 7 OF 9
In re Durr Mechanical Construction                                                            Case No. 18-13968
      Debtor                                                                         Reporting Period: 9/1/2019-9/30/2019


                                                      PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                               INSIDERS
                           NAME                            TYPE OF PAYMENT               AMOUNT PAID           TOTAL PAID TO DATE
     Kenneth A Durr                                       Salary                               11,200.00                112,554.00
     Robert Durr Jr.                                      Salary                               12,000.00                121,722.00
     Frank Heidinger                                      Salary                               12,800.00                126,598.00
     Paul Thompson                                        Salary                               57,536.00                164,911.00
     John Risley                                          Salary                                1,735.00                  6,583.00
     Zachary Durr                                         Salary                                2,496.00                 52,104.00
     Kevin Maguire                                        Salary                                6,680.00                 70,140.00

                                              TOTAL PAYMENTS TO INSIDERS                     104,447.00                 654,612.00



                                                                                    PROFESSIONALS
                                                             DATE OF COURT
                                                                ORDER                                                                                             TOTAL INCURRED &
                           NAME                               AUTHORIZING            AMOUNT APPROVED               AMOUNT PAID           TOTAL PAID TO DATE           UNPAID*
     LaMonica Herbst & Maniscalco LLP                                 7/25/2019              553,291.88                553,291.88                    553,291.88                -
     Grassi & Co., CPAS                                               7/25/2019               63,177.75                 63,177.75                     63,177.75
     Shipman & Goodwin, LLP                                           7/25/2019               38,475.45                 38,475.45                     38,475.45
     Schiff Hardin LLP                                                7/25/2019            3,161,753.75              3,161,753.75                  3,161,753.75
     LaMonica Herbst & Maniscalco LLP                                 7/25/2019               14,945.12                 14,945.12                     14,945.12
     Shipman & Goodwin, LLP                                           7/29/2019               14,304.15                 14,304.15                     14,304.15
     Schiff Hardin LLP                                                7/29/2019              363,255.14                363,255.14                    363,255.14

                                      TOTAL PAYMENTS TO PROFESSIONALS                      4,209,203.24              4,209,203.24                  4,209,203.24
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



                    POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                             AND ADEQUATE PROTECTION PAYMENTS
                                                             SCHEDULED
                                                          MONTHLY PAYMENT               AMOUNT PAID            TOTAL UNPAID POST-
                   NAME OF CREDITOR                             DUE                    DURING MONTH                PETITION
      Chrysler Financial                                                886.61                 1,338.00                       -
      Volvo Car Financial Services                                    1,315.63                 1,316.00                       -
      Valley National Bank                                                                 1,200,000.00              3,800,000.00
      HSBC Bank                                                                            1,200,000.00              3,800,000.00
      Ford Motor Credit Co., LLC                                 243.59                          244.00                       -
      Ford Motor Credit Co., LLC                                 243.59                          244.00                       -
      Ford Motor Credit Co., LLC                                 243.59                          244.00                       -
      Crestmark                                             unknown                                 -                unknown
                                                       TOTAL PAYMENTS                      2,403,386.00

     *Equipment financed unknown




                                                                                                                                                                              FORM MOR-6
                                                                                                                                                                                    2/2008
                                                                                                                                                                               PAGE 8 OF 9
In re Durr Mechanical Construction                                                         Case No. 18-13968
      Debtor                                                                      Reporting Period: 9/1/2019-9/30/2019



                                                DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes                      No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                               x
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                               x
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                              x
   3   returns?
       Are workers compensation, general liability or other necessary                                      x
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                   x
       Have any payments been made on pre-petition liabilities this reporting          x
   6   period?
       Are any post petition receivables (accounts, notes or loans) due from                               x
   7   related parties?
   8   Are any post petition payroll taxes past due?                                                       x
   9   Are any post petition State or Federal income taxes past due?                                       x
  10   Are any post petition real estate taxes past due?                                                   x
  11   Are any other post petition taxes past due?                                                             x
  12   Have any pre-petition taxes been paid during this reporting period?                                 x
  13   Are any amounts owed to post petition creditors delinquent?                                         x
  14   Are any wage payments past due?                                                                     x
       Have any post petition loans been been received by the Debtor from any                              x
  15   party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                           x
       Is the Debtor delinquent with any court ordered payments to attorneys or                            x
  17   other professionals?
       Have the owners or shareholders received any compensation outside of                                x
  18   the normal course of business?




                                                                                                                    FORM MOR-7
                                                                                                                          2/2008
                                                                                                                     PAGE 9 OF 9
